Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in regards to application #16/807,547 that was filed on 03/03/2020. Claims 1-20 are currently pending and are under examination.


Claim Objections
Claim 8 is objected to because of the following informalities:  one of the repeated  recitation “…a position of a position of…’ in line 2-3 need to be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electronic controller" in 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 1. The applicant might want to make claim 10 depend from claim 9 to avoid the antecedent basis issue.
Claim 19 recites the limitation "the helicopter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Paxton et al. (US 4,628,752).
Regarding Claim 17, Paxton discloses a control rod assembly (Fig. 1) comprising: 
a connecting rod (structure between 1 and 2, Fig. 1),
a first end portion (i.e. 10 near 1, Fig. 1)  having a first actuator (1, Fig. 1) that is operably coupled to the connecting rod and operative to extend, retract, or hold a first portion of the connecting rod relative to the first actuator (1, Fig. 1), 
a second end portion (i.e. 10 near 2, Fig. 1)opposite the first end portion having a second actuator(2, Fig. 1) that is operably coupled to the connecting rod and operative to extend, retract, or hold a second portion of the connecting rod relative to the second actuator (2, Fig. 1).  

Examiner’s Commentary:
In regards to independent claims 1 and 17, the examiner advises the applicant to amend the at least the preamble of the claims into ‘A helicopter control rod assembly…’ to put the claimed control rod assembly in an aircraft environment or positively claim some sort of aircraft structure apart from claiming the aircraft/aircraft structure in a functional language.  The application is examined in aeronautic/astronautics technology area. Even if searched are performed concerning the claimed linear actuator, the claimed kind of linear actuator/control rid assembly might be found in non-aeronautical areas.

Allowable Subject Matter
Claims 1-16 and  20 are allowed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a control rod assembly as recited in claim 1 and 19 wherein the actuator is operable such that driving the screw-and-nut assembly via the motor causes the connecting rod to translate linearly along a longitudinal axis to thereby vary a distance between the first and second connectors. 
The closest prior art of record is Paxton et al. (US 4,628,752). Paxton individually or in combination fails to disclose or render obvious a control rod assembly as recited in claim 1 and 19 wherein the actuator being configured to adjust a position of the connecting rod to vary a distance between the first and second connectors. It would not be obvious to one of ordinary skill in the art to modify the Paxton reference without applying a hindsight reasoning or destroying the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts are not used as a basis for rejection but are made of record for their particular relevance to the claimed subject matter: 
Duits (US 8,508,168) discloses a Linear actuator device, comprising a housing (102,202), a piston rod (109,209), an electrical motor (116,216) and a transmission means (105,106,305,307) adapted to transfer the rotation of the electrical motor to a linear movement of the piston rod, where the linear actuator device comprises an integrated electrical interface having two signal inputs adapted to extend and retract the piston rod and two signal outputs adapted to indicate a retracted end position (122) and an extended end position (121) of the piston rod. Duits lacks to disclose an actuator operably coupled to a connecting rod, the actuator being configured to adjust a position of the connecting rod to vary a distance between a first and second connectors.
Benson et al. (US 2010/00845517) discloses an Electromechanical actuation systems for rotorcraft includes first, second, and third linear actuators having respective first, second, and third ranges of motion and an output member coupled to the first, second, and third linear actuators such that a position of a selected portion of the output member is based on actuation of the first, second, and third linear actuators. Benson also lacks to disclose or render obvious an actuator operably coupled to a connecting rod, the actuator being configured to adjust a position of the connecting rod to vary a distance between a first and second connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642